Case 1:13-cr-00219-DKW Document 293 Filed 03/23/21 Page 1 of 9        PageID #: 3635




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAI‘I

  UNITED STATES OF AMERICA,                   Case No. 13-cr-00219-DKW-1

              Plaintiff,                      ORDER DENYING
                                              DEFENDANT’S MOTION FOR
        vs.                                   COMPASSIONATE RELEASE

  CHARLES H. FOSTER,

              Defendant.


       Approximately 76 months into his 304-month sentence, Defendant Charles

 Foster asks the Court to reduce his sentence to time served because his medical

 conditions, in light of the COVID-19 pandemic, present an extraordinary and

 compelling reason warranting such a reduction. The Court disagrees, and, for the

 reasons set forth below, his motion is DENIED.

                            RELEVANT BACKGROUND

       On February 19, 2015, a jury found Foster guilty of methamphetamine and

 cocaine distribution-related offenses. Dkt. Nos. 191, 192. On July 21, 2015, the

 Court sentenced Foster to a total of 304 months’ imprisonment and five years of

 supervised release. Dkt. Nos. 215, 216. On February 24, 2021, Foster filed a

 motion for sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

 (“compassionate release motion”). Dkt. No. 286. Foster argues his medical

 conditions—obesity, hypertension, hyperlipidemia, sleep apnea, varicose veins,
Case 1:13-cr-00219-DKW Document 293 Filed 03/23/21 Page 2 of 9         PageID #: 3636




 and post-traumatic stress disorder—in light of the COVID-19 pandemic, present an

 extraordinary and compelling reason warranting his immediate release. Dkt. No.

 286 at 2, 6–8. On March 15, 2021, the Government filed a response opposing any

 sentence reduction, Dkt. No. 291, to which Foster replied on March 22, 2021, Dkt.

 No. 292. This order follows.

                                LEGAL STANDARD

       “‘[A] judgment of conviction that includes [a sentence of imprisonment]

 constitutes a final judgment’ and may not be modified by a district court except in

 limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

 (alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must

 be “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

 Procedure.” See 18 U.S.C. § 3582(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;

 United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).

       Congress carved out one such circumstance in 18 U.S.C. § 3582(c)(1)(A)(i).

 A court may “modify a term of imprisonment” upon an inmate’s motion if:

       1. the inmate exhausted “all administrative rights to appeal a failure of the
          Bureau of Prisons to bring a motion” on her behalf or 30 days has lapsed
          since the relevant warden received a request to do so;

       2. the inmate has established that “extraordinary and compelling reasons
          warrant such a reduction” and that “such a reduction is consistent with
          applicable [Sentencing Commission] policy statements”;




                                          2
Case 1:13-cr-00219-DKW Document 293 Filed 03/23/21 Page 3 of 9                     PageID #: 3637




        3. the court considers the sentencing factors set forth in 18 U.S.C. § 3553(a)
           and finds the inmate is “not a danger to the safety of any other person or
           the community,” as provided under 18 U.S.C. § 3142(g).

 See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13 (policy statement). The

 inmate bears the burden of establishing the requirements for a sentence reduction

 by a preponderance. See, e.g., United States v. Sprague, 135 F.3d 1301, 1306–07

 (9th Cir. 1998); see also Walton v. Arizona, 497 U.S. 639, 650 (1990) (a

 defendant’s due process rights “are not violated by placing on him the burden of

 proving mitigating circumstances sufficiently substantial to call for leniency”),

 overruled on other grounds by Ring v. Arizona, 536 U.S. 584, 609 (2002).

                                         DISCUSSION

        The parties dispute only the second and third requirements detailed above.1

 Because Foster has already recovered from COVID-19 with no apparent adverse

 effect, there are few active COVID-19 cases at his facility, and the sentencing factors

 counsel against release, Foster’s compassionate release motion is DENIED.

 I.     Extraordinary and Compelling Reasons

        Section 3582(c)(1)(A)(i) permits a sentence reduction only upon a showing

 of “extraordinary and compelling reasons” and only if “such a reduction is




 1
  “The Government concedes that [Foster] has complied with the administrative exhaustion
 requirement . . . .” Dkt. No. 291 at 5. The Court independently finds Foster has satisfied the
 exhaustion requirement. See Dkt. No. 286-3 at 5 (Warden denying compassionate release
 request on June 10, 2020).

                                                 3
Case 1:13-cr-00219-DKW Document 293 Filed 03/23/21 Page 4 of 9                        PageID #: 3638




 consistent with applicable policy statements issued by the Sentencing

 Commission” (the “Commission”). As this Court has explained, it is bound by the

 Commission’s Commentary in U.S.S.G. § 1B1.13 regarding what constitutes an

 “extraordinary and compelling” reason warranting a sentence reduction. See, e.g.,

 United States v. Aruda, No. 14-CR-00577-DKW, 2020 WL 4043496, *2–*5 (D.

 Haw. July 17, 2020).2

        Accordingly, the Court applies the following framework to determine

 whether COVID-19 presents an extraordinary and compelling reason warranting a

 reduction in sentence:

        [A]n inmate must necessarily establish the following three elements
        by a preponderance of the evidence: (1) the inmate is “suffering from
        a terminal illness,” or a “serious” physical or cognitive condition; (2)
        that condition puts the inmate at a high risk of becoming seriously ill
        from COVID-19; and (3) if the inmate were to contract COVID-19,
        the inmate's ability “to provide self-care within the . . . correctional
        facility” would be “substantially diminishe[d]” and the inmate would
        “not [be] expected to recover.”

 United States v. Kazanowski, No. 15-CR-00459-DKW-5, 2020 WL 3578310, at *7

 (D. Haw. July 1, 2020) (alterations in original) (quoting U.S.S.G. §1B1.13 n.1(A)).




 2
  While Foster disagrees with the Court, nothing he argues or cites compels a different result. See
 Dkt. No. 286 at 2–5; Dkt. No. 292 at 2. Moreover, as the Government points out, this Court has
 previously said that “whether the policy statement is binding is . . . of little practical consequence
 because courts, by and large, consider the same criteria regardless (e.g., the defendant’s health
 conditions and risk at his facility).” Dkt. No. 291 at 10 (quoting United States v. Ieremia,
 Criminal No. 16-00744-DKW-1, 2021 WL 67313, at *2 n.3 (D. Haw. Jan. 7, 2021)).

                                                   4
Case 1:13-cr-00219-DKW Document 293 Filed 03/23/21 Page 5 of 9                     PageID #: 3639




        The Court recognizes Foster suffers from certain conditions—particularly,

 severe obesity and hypertension3—recognized by the CDC as placing him at

 greater risk of having a severe reaction to COVID-19.4 But as the Court has often

 explained, demonstrating a high risk of becoming seriously ill from COVID-19

 requires showing not only that a defendant is a member of an at-risk group, but

 also that there is “a high risk of contracting the virus because of the number of

 positive COVID-19 cases at the facility where [the defendant] is housed.” See,

 e.g., United States v. Rodrigues, No. 16-CR-00529-DKW, 2020 WL 5351029, *5

 (D. Haw. Sept. 4, 2020).5

        As of the date of this order, the Bureau of Prisons (“BOP”) reports that one

 inmate and 26 staff at FCI Oakdale I, where Foster is housed, are currently testing

 positive for COVID-19.6 While these numbers are not conclusive as to the

 potential for future spikes at FCI Oakdale I, they provide strong evidence that the



 3
   Foster is severely obese, with a body mass index over 40. Dkt. No. 290 at 42 (listing his weight
 as 350 pounds on November 18, 2020); Dkt. No. 291 at 15 (listing his height as 67 inches). He
 also suffers from hypertension. Dkt. No. 290 at 43.
 4
   See COVID-19 (Coronavirus Disease): People at Increased Risk for Severe Illness—People
 with Certain Medical Conditions, CDC (updated Mar. 15, 2021)
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
 conditions.html (last visited Mar. 22, 2021) (listing those with BMIs of 40 or higher as having
 an increased risk of severe illness if they contract COVID-19; listing those with hypertension as
 possibly having an increased risk).
 5
   This Court is not alone in requiring a defendant to produce evidence that the number of COVID-
 19 cases at his facility creates a high risk of contracting the virus. See, e.g., United States v.
 Williams, 2020 WL 4586860, at *3 (D. Haw. Aug. 10, 2020).
 6
   COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/(last
 visited Mar. 22, 2021).

                                                 5
Case 1:13-cr-00219-DKW Document 293 Filed 03/23/21 Page 6 of 9                    PageID #: 3640




 chance of Foster contracting the virus at this time is hardly significant. Cf. United

 States v. Cornelio, No. 17-CR-00321-DKW, 2020 WL 6021466 *3 (D. Haw. Oct.

 12, 2020) (finding the defendant demonstrated a high risk of contracting the virus

 where 398 inmates and 6 staff were then testing positive for the virus). Moreover,

 Foster has already contracted the virus. Dkt. No. 290 at 84, 120. According to the

 CDC, while reinfections are possible, they “remain rare.”7 Finally, the BOP is

 beginning to vaccinate both staff and inmates in all BOP facilities, including FCI

 Oakdale I.8 Given this combination of factors, Foster has not met his burden of

 showing there is a significant risk of him contracting COVID-19 at his facility.

        Even if he had, Foster has not demonstrated that should he contract the virus,

 his ability “to provide self-care within the . . . correctional facility” would be

 “substantially diminishe[d]” and he would “not [be] expected to recover.” See

 U.S.S.G. § 1B1.13 n.1(A). This is so because Foster has already contracted and

 recovered from COVID-19, apparently experiencing “no fever [and] no

 symptoms.” Dkt. No. 290 at 84. While the Court notes that the number of

 COVID-19-related deaths at FCI Oakdale I—seven—is of some concern, the fact



 7
   COVID-19 (Coronavirus Disease): Reinfection with COVID-19, CDC (updated Oct. 27, 2020),
 https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last visited Mar. 22,
 2020) (“Cases of reinfection with COVID-19 have been reported, but remain rare.”).
 8
   As of the date of this order, BOP reports that 79 staff members and 116 inmates at FCI Oakdale
 (this appears to include both FCI Oakdale I as well as another Oakdale facility) have received a
 vaccine. COVID-19 Coronavirus: COVID-19 Vaccine Implementation, BOP,
 https://www.bop.gov/coronavirus/(last visited Mar. 22, 2021).

                                                6
Case 1:13-cr-00219-DKW Document 293 Filed 03/23/21 Page 7 of 9                      PageID #: 3641




 that Foster has contracted and recovered from COVID-19 is evidence that should

 he be among those rarely reinfected with the virus, he can be expected to recover.

 At a minimum, Foster has presented no compelling evidence to the contrary.9

        Because Foster has failed to carry his burden of demonstrating an

 extraordinary and compelling reason warranting a sentence reduction, his

 compassionate release motion is DENIED.

 II.    Section 3553(a) Factors & Risk of Danger to the Community

        Even if Foster presented an extraordinary and compelling reason warranting

 a sentence reduction, the Court must also consider any such reduction in light of

 the sentencing factors set forth in 18 U.S.C. § 3553(a) and determine Foster is “not

 a danger to the safety of any other person or the community, as provided under [18

 U.S.C. §] 3142(g).” See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13.

        Foster argues the Court must consider “‘the most up-to-date picture’ of

 [Foster]’s history and characteristics, which ‘sheds light on the likelihood that

 [Foster] will engage in future criminal conduct.’” Dkt. No. 43-1 at 27 (quoting

 Pepper v. United States, 562 U.S. 476, 492 (2011)). The Court agrees. But other

 than the looming presence of COVID-19 both within and outside the facility and

 the roughly 76 months Foster has spent incarcerated, little has changed with regard


 9
  While the Court appreciates that there is yet much to learn concerning reinfections and variants
 of the virus, Dkt. No. 292 at 3–4, nothing Foster cites persuades the Court that he faces either a
 significant risk of reinfection or of a severe reaction should he become reinfected.

                                                 7
Case 1:13-cr-00219-DKW Document 293 Filed 03/23/21 Page 8 of 9            PageID #: 3642




 to the application of the Section 3553(a) sentencing factors. The Court sentenced

 Foster to a significant prison term, in part, due to his conviction by jury verdict for

 the distribution of a significant quantity of methamphetamine and cocaine, and his

 leadership role in the drug distribution conspiracy. See Dkt. No. 218 at 11. To

 date, Foster has served approximately 25% of that prison term. See Dkt. No. 281

 at 2 (Foster has been in custody since December 2014). This is simply an

 insufficient amount of time to meet the Section 3553(a)(2) goals of sentencing in

 Foster’s case.

       As factors counseling in favor of release, Foster points to very little and

 certainly nothing remarkable: the COVID-19 pandemic; a history of employment,

 including military service and working in the prison kitchen; a relatively sparse

 criminal history; and a lack of disciplinary infractions while incarcerated. Dkt. No.

 286–1 at 11–13; Dkt. No. 292 at 5. As the Court has explained, at least in Foster’s

 case, the COVID-19 pandemic does not affect the Court’s sentencing analysis. As

 for Foster’s employment and criminal history, these were known to the Court and

 considered at Foster’s sentencing. The only new employment on his resume is

 working in the FCI Oakdale kitchen, which, while laudable, offers virtually

 nothing in terms of early release. And that Foster has not incurred disciplinary

 infractions while incarcerated—even if true—is also of limited persuasive value, as




                                            8
Case 1:13-cr-00219-DKW Document 293 Filed 03/23/21 Page 9 of 9              PageID #: 3643




 that is a baseline expectation of all inmates and hardly indicative of meaningful

 rehabilitation.

       Accordingly, these facts do not, neither collectively nor individually,

 change the Section 3553(a) analysis. Further, nothing that has occurred since

 sentencing convinces the Court that Foster’s 304-month sentence remains anything

 other than “sufficient, but not greater than necessary . . . (A) to reflect the

 seriousness of the offense, to promote respect for the law, and to provide just

 punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

 [and] (C) to protect the public.” See 18 U.S.C. §3553(a)(2). Thus, for the

 independently sufficient reason that the Section 3553(a) factors counsel against

 release, Foster’s motion for compassionate release is DENIED.

                                    CONCLUSION

       For the reasons set forth herein, Foster’s motion for compassionate release,

 Dkt. No. 286, is DENIED.

       IT IS SO ORDERED.

       DATED: March 23, 2021 at Honolulu, Hawai‘i.




  United States v. Charles H. Foster, Criminal No. 13-00219-DKW-1, ORDER
  DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
  RELEASE

                                             9
